          Case 4:20-cv-00128-JM Document 24 Filed 05/03/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION

TYRONNE G. DAVIS, SR.                                                          PLAINTIFF

V.                                   4:20CV00128 JM

DEPARTMENT OF VETERAN AFFAIRS,
Robert Wilkie, Secretary                                                      DEFENDANT

                                       JUDGMENT

       Consistent with the Order that was entered on this day, it is considered, ordered, and

adjudged that this case is hereby DISMISSED with prejudice.

       IT IS SO ADJUDGED this 3rd day of May, 2021.



                                                      ________________________________
                                                      UNITED STATES DISTRICT JUDGE
